Exhibit 21.1 Subsidiaries of the Registrant Active subsidiaries of The Corporate Executive Board Company as of December31, 2016: Company Name JurisdictionofOrganization CEB GlobalLtd. United Kingdom CEB India Private Ltd. India CEB International Holdings, Inc. United States CEB Canada Inc. Canada The Corporate Executive Board Spain, S.L. Spain CEB Singapore PTE, LTD Singapore CEB Holdings UK 1 Limited United Kingdom CEB Holdings UK 2 Limited United Kingdom Corporate Executive Board Luxembourg SARL Luxembourg Valtera Corporation United States Jeanneret & Associates, Inc. United States Valtera CZ s.r.o. Czech Republic CEB Germany GmbH Germany Personnel Decisions Research Institutes LLC United States SHL Group Limited United Kingdom SHL People Solutions Group Holdings Ltd. United Kingdom SHL Product Ltd. United Kingdom Saville & Holdsworth Group Limited United Kingdom Saville & Holdsworth Limited United Kingdom SHL US LLC United States Saville & Holdsworth International B.V. Netherlands Savhold B.V. Netherlands SHL France SAS France SHL Canada Inc. Canada SHL Australia PTY LTD Australia SHL Italy S.r.l. Italy SHL Hong Kong Limited Hong Kong SHL New Zealand Limited New Zealand SHL Singapore PTE LTD Singapore SHL Belgium SA Belgium SHL Nederland B.V. Netherlands SHL Saville & Holdsworth Deutschland GmbH Germany SHL Sverige AB Sweden SHL Norge AS Norway Saville & Holdsworth (South Africa) (Proprietary) Limited South Africa CEB Holding South Africa (Property) Limited South Africa SHL (India) Private Limited India SHL AG Switzerland SHL China Limited China CEB Middle East FZ LLC United Arab Emirates The Corporate Executive Board Company (Brasil) Consultoria De Gestao Ltda Brazil CEB Global Holdings Limited United Kingdom Melcrum Limited United Kingdom Melcrum Publishing PTY LTD Australia CEB Holdings Australia PTY LTD Australia CEB Australia PTY LTD Australia CFO Forum Australia PTY LTD Australia HR Director Forum PTY LTD Australia CEB (Barbados) SRL Barbados CXO Acquisition Co. United States Evanta Ventures, Inc. United States Sports Leadership Acquisition Co. United States Company Name JurisdictionofOrganization Sports Leadership Institute, Inc. United States Sunstone Analytics, Inc United States
